PD-1462-15                                                             PD-1462-15
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                  Transmitted 11/9/2015 2:48:05 PM
                                                                                   Accepted 11/12/2015 1:21:20 PM
                                    NO. PD- ___________-15                                          ABEL ACOSTA
                                                                                                            CLERK

 JOHN COLEMAN                                    §     IN THE
                                                 §
 VS.                                             §     COURT OF CRIMINAL
                                                 §
 STATE OF TEXAS                                  §     APPEALS

MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes John Coleman, Appellant in the above styled and numbered cause, and moves

this Court to grant an extension of time to file petition for discretionary review and for good cause

shows the following:

       1.      This case is on appeal from the 226th District Court of Bexar County, Texas.

       2.      The case below was styled the State of Texas vs. John Coleman, and numbered 2013-

CR-10029.

       3.      The Fourth Court of Appeals issued an opinion on October 7, 2015 in the case of John

Coleman v. State of Texas, numbered 04-15-00083-CR, denying relief.

       4.      Appellant was placed on deferred adjudication probation for possession of a

controlled substance penalty group 1, less than 1 gram.

       5.      Appellant was assessed a term of three years deferred adjudication probation and a

fine of $1,500.00 on December 1, 2014.

       6.      The Fourth Court of Appeals’ opinion was issued on October 7, 2015.

       7.      The Petition for Discretionary Review is currently due on November 9, 2015.

       8.      Appellant requests an extension of time of 45 days from the present date, i.e.

November 9, 2015.

       10.     Appellant John Coleman is currently out on bond.
                                                                                November 12, 2015
MOTION TO EXTEND TIME TO FILE PETITION
FOR DISCRETIONARY REVIEW – Pg. 1
       11.       Counsel relies on the following facts as good cause for the requested extension:

       Appellant’s counsel had twins born on October 5, 2015. Due to the illness of one of the

babies, counsel, counsel’s wife, and the children remained in the hospital until October 11, 2015.

The Court of Appeals opinion was issued while Counsel was at the hospital. Counsel does not

receive electronic notification when an opinion is issued from the Fourth Court of Appeals. If

counsel doesn’t check the court’s website, notice comes via the opinion being sent to counsel

through the U.S. Mail. Due to the birth of counsel’s children, counsel was out of the office until

the first week of November and did not realize the Court had issue and opinion in this case.

Counsel will not being filing a Petition for Discretionary Review. However, Counsel wishes to

give Mr. Coleman the ability to file his own Petition, or for him to retain counsel to file a Petition

on his behalf.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Petition for Discretionary Review, and for such other and further

relief as the Court may deem appropriate.

                                               Respectfully submitted,

                                               Law Office of Justin A. Fischer
                                               8000 IH-10W, Ste. 1500
                                               San Antonio, Texas 78230
                                               Tel: (210) 341-4070
                                               Fax: (210) 341-4459



                                               By:/s/ Justin A. Fischer
                                                  Justin A. Fischer
                                                  State Bar No. 24065233
                                                  Attorney for John Coleman




MOTION TO EXTEND TIME TO FILE PETITION
FOR DISCRETIONARY REVIEW – Pg. 2
                               CERTIFICATE OF SERVICE

       This is to certify that on November 9, 2015; a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Bexar County, 300 Dolorosa, San

Antonio, Bexar County, Texas, by efiling eserve.

                                            /s/ Justin A. Fischer
                                            Justin A. Fischer




MOTION TO EXTEND TIME TO FILE PETITION
FOR DISCRETIONARY REVIEW – Pg. 3